PER CURIAM.
Joseph R. Francis petitions this court for a writ of habeas corpus, challenging an order of the Circuit Court for Bay County which revoked his pretrial release in a 2003 criminal matter pending there. Petitioner, however, is detained in Nevada by order of a United States District Judge who is presiding over charges of income tax evasion against Francis. Petitioner is not within the territorial jurisdiction of this court and not detained on authority of an order issued by a court under our supervisory jurisdiction. Therefore we do not have jurisdiction to issue a writ of habeas corpus. Alachua Reg’l Juvenile Det. Ctr. v. T.O., 684 So.2d 814 (Fla.1996); Murray v. Regier, 872 So.2d 217 (Fla.2002). The petition for writ of habeas corpus will be treated as seeking a writ of certiorari. Fla. R.App. P. 9.040(c).
Petitioner’s pretrial release was revoked because the court found probable cause that Francis, who faces new charges in Bay County of introduction of contraband into a correctional facility, had violated the terms of his release by committing new law violations. This, according to the circuit court, impugned the integrity of the judicial process and justified revocation of the bond in the 2003 case. Petitioner argues that the circuit court was required to reconsider conditions which would protect the community from physical harm and assure his presence at trial and that pretrial detention was permissible only if no such conditions were adequate. The state argues, and we agree, that such considerations are not required where the violation of pretrial release is commission of another criminal offense. The finding of the circuit court that the commission of the new offenses impugned the integrity of the judicial process was a permissible basis for revocation of pretrial release. Parker v. State, 843 So.2d 871, 878 (Fla.2003); see also Alexander v. Judd, 930 So.2d 847 (Fla. 2d DCA 2006); Perry v. State, 842 So.2d 301 (Fla. 5th DCA 2003).
PETITION DENIED.
BROWNING, C.J., DAVIS and POLSTON, JJ., concur.